Citation Nr: 0939869	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain and degenerative disc disease of the lumbar spine, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Houston, Texas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Veteran's appeal requires additional 
development prior to appellate adjudication, such that a 
remand is necessary in this case.

The Veteran testified at his August 2009 hearing that he has 
continued to receive treatment for his back disorder at two 
or more VA facilities.  Review of the claims file reveals 
that the most recent records of treatment for a back disorder 
are dated in December 2005.  Thus, the records generated 
since that time must be obtained before appellate 
adjudication may proceed.  

Moreover, the Veteran indicated at his August 2009 hearing 
that his last VA examination with respect to his back 
disorder was conducted in December 2004.  That examination 
report found no objective evidence of neurologic 
manifestations of the Veteran's back disorder.  However, in 
statements of record and in his August 2009 testimony, the 
Veteran indicated that he had experienced back pain radiating 
into both of his lower extremities, as well as weakness and 
numbness of his lower legs and feet, which was so severe at 
times it caused him to fall.  On this basis, the Board finds 
that the Veteran has reported an increase in his back 
disorder symptomatology such that the December 2004 VA 
examination clinical findings are no longer current.  VA's 
duty to assist includes providing a new medical examination 
when a Veteran asserts or provides evidence that a disability 
has worsened and the available evidence is too old for an 
adequate evaluation of the current condition.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 
3.326 (a) (2009).  As such, a new VA spine examination must 
be conducted so that a true, current picture of the Veteran's 
back symptomatology may be obtained.

Additionally, the Board notes that as of the June 2007 rating 
decision, the Veteran meets the schedular criteria for a 
TDIU.  38 C.F.R. § 4.16 (2009).  Specifically, the Veteran's 
70 percent evaluation for major depressive disorder, 20 
percent for a back disorder, and 10 percent for a left wrist 
disorder, amount to a combined 80 percent evaluation 
effective February 2007.  See also 38 C.F.R. § 4.25 (2009).  
Therefore, the Veteran is eligible for consideration for a 
TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  Thus, 
the remaining issue is whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  

To that end, the Veteran's claim for TDIU was denied in part 
because he was fired from his last place of employment due to 
a failed drug test.  However, the record does not indicate 
for what drugs the Veteran tested positive; the Veteran has 
asserted that the positive test was the result of pain 
medications prescribed by VA physicians, and the record 
reflects that the Veteran has indeed been prescribed such 
medications.  Moreover, the sole opinion of record as to the 
Veteran's employability was included in the February 2005 VA 
mental disorders examination report; it noted that "[r]ight 
now he is unable to work but he is managing in school . . . . 
[h]e is currently in his second semester and managing 
somewhat marginally with that."  The Board notes that 
marginal employment, for example, as a self-employed worker 
or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994).  Still, it is unclear from this 
opinion whether the Veteran is unemployable for VA purposes, 
meaning that it is his service-connected disabilities only, 
and no other factor(s), which makes him "unable to work."  
Thus, an additional opinion must be obtained.

Accordingly, the case is remanded for the following actions:

1.  Contact the Veteran, and afford him 
the opportunity to identify or submit 
any additional pertinent evidence in 
support of his claim.  Based on the 
Veteran's response, make an attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  Also, 
obtain the Veteran's VA outpatient 
treatment records dated from January 
2006 to the present, from the South 
Texas Veterans Health Care System, South 
Texas Health Care System, South Bexar 
Outpatient Clinic, and Frank J. Tejada 
Outpatient Clinic.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain any of 
these records, the AMC/RO is unable to 
secure same, notify the Veteran and (a) 
identify the specific records the AMC/RO 
is unable to obtain; (b) briefly explain 
the efforts that the AMC/RO made to 
obtain those records; and (c) describe 
any further action to be taken by the 
AMC/RO with respect to the claim.  The 
Veteran and his representative must then 
be given an opportunity to respond.

2.  The Veteran must be afforded the 
appropriate VA examination(s) to 
determine the current severity of his 
service-connected spine disorder.  The 
claims folder and a copy of this Remand 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies, to include those required to 
objectively document neurologic 
manifestations of the Veteran's spine 
disorder, must be accomplished.  As to 
all information requested below, a 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide any requested opinions without 
resort to speculation, it must be so 
stated and discussed.  The report 
prepared must be typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
anklyosis of the spine, and determine 
the range of motion of the lumbar, 
thoracolumbar spine, in degrees, noting 
by comparison the normal range of motion 
of the spine.  It must also be 
determined whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
Veteran's lumbar spine disorder, 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable anklyosis due 
to any weakened movement, excess 
fatigability, or incoordination.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar 
spine could significantly limit 
functional ability during flare-ups or 
during periods of repeated use, noting 
the degree of additional range of motion 
loss or favorable or unfavorable 
anklyosis due to pain on use or during 
flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the Veteran's 
lumbar spine disorder.  It must also be 
noted whether the Veteran has 
intervertebral disc syndrome; if so, the 
examiner must state whether the Veteran 
experiences incapacitating episodes, as 
defined by 38 C.F.R. § 4.71a, and the 
frequency and total duration of such 
episodes over the course of the past 12 
months.  

Finally, the VA examiner must determine 
the impact that the Veteran's service-
connected disorders have on his 
employability.  The examiner must elicit 
from the Veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether 
the Veteran would be unable, if he were 
to seek employment at the present time, 
to obtain or retain employment due only 
to his service-connected disorders, 
consistent with his education and 
occupational experience, and 
irrespective of age or of any 
nonservice-connected disorders.  
Consideration must also be given to the 
medications the Veteran has been 
prescribed for his service-connected 
disorders, and the examiner must comment 
as to the effect, if any, these 
medications have on his employability.

3.  Additionally, notify the Veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  It is noted 
that during his August 2009 Board 
hearing, the Veteran testified that he 
would be willing to report for a VA 
examination if one were scheduled for 
him.  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address of record.  It 
must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  When the above development has been 
completed, the issues of entitlement to 
an evaluation greater than 20 percent 
for lumbosacral strain and degenerative 
disc disease of the lumbar spine, and 
entitlement to TDIU, must be 
readjudicated.  If any benefit sought on 
appeal remains denied, an additional 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


